SWING, J.
James N. Gamble brought his action in the court of common pleas of Hamilton county against the plaintiffs in error to quiet his title to certain real estate situate in the city of Cincinnati. The case was heard in said court and a decree was granted the plantiff as prayed for. This action is prosecuted in this court to reverse this judgment.
We are of the opinion that the deed of January 11,1826, by Bernard and wife to Benjamin Mason and others, trustees of the Methodist Episcopal Church of Cincinnati, vested in said trustees a fee simple estate *300with no right of 'reversion or forfeiture to Bernard in any event. It. was for a valuable consideration and not on any condition precedent, and while it says it is in trust for burial purposes, it also says “for any other purposes for the benefit of said church.” The purposes for which it' was to be used and sold was for the determination of said church by it» proper authorities.
We do not see that the act of the legislature passed March 27, 1861,. added anything to or took away any right which had been granted in this deed, and it certainly did not attempt to take away from the church the interest that had been granted to it by the deed of Bernard. This would have been beyond the power of the legislature. What effect Sec. 2 of said act may have had as to lotowners in that portion of the land devoted to the burial of the dead, does not arise in this case and need not be considered, as said lotowners are not asserting any rights here.
Whatever right the Methodist Episcopal Church of Cincinnati had in this real estate was conveyed by deed dated June 20, 1862, to the Cincinnati Wesleyan Female College and its successors and assigns forever,, subject to the incumbrances and the duties imposed by Sec. 2 of the act of 1862 in regard to lotowners, none of which are involved here. 'This-right carried with it the power to sell, mortgage and convey these premises in any manner deemed best for its interests, and subject to the right of said church to see that the college was controlled by the church and in its interests. Said college borrowed money and having given a mortgage on the premises, such action was had in foreclosure proceedings that the interest of said college was sold to the Cincinnati Wesleyan College. This college also gave a mortgage and this mortgage was foreclosed and James N. Gamble became the purchaser.
We are unable to see any defect in his title; certainly whatever right defendants had passed from them long ago, and the judgment should be affirmed.
Giffen and Jelke, JJ., concur.